Citation Nr: 0508743	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that determination, the RO inter alia declined to 
reopen a previously denied claim of entitlement to service 
connection for bronchitis.  The appellant disagreed and this 
appeal ensued.  This case has been advanced on the docket.  
See 38 C.F.R. § 20.900(c) (2004).  

In September 2002, the appellant testified at a hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The procedural course of this appeal is set forth in the 
Board's decision of January 2003 and its remand of September 
2003.  With respect to the claim herein at issue, the January 
2003 decision found new and material evidence submitted to 
reopen the previously denied claim of entitlement to service 
connection for bronchitis.  In September 2003, the Board 
remanded the reopened claim for further evidentiary 
development.  


FINDING OF FACT

The appellant had chronic bronchitis in service and has a 
current chronic bronchitis that is not clearly attributable 
to intercurrent causes.  




CONCLUSION OF LAW

Chronic bronchitis was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant seeks to establish service connection for 
bronchitis.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  Generally, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. 
App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

The medical evidence establishes that the appellant currently 
has chronic bronchitis.  VA examinations in January 1999 and 
in April 2003 included diagnoses of bronchitis.  A private 
clinical record in December 2000 reported bronchitis.  A 
private physician submitted a statement in November 2003 
revealing that he had treated the appellant for bronchitis 
for the previous seven or eight years.  Moreover, VA clinical 
records from November 1995 to August 2001 indicated diagnoses 
of bronchitis.  This evidence satisfies the initial element 
of a service-connection claim.  

As for the second element of a service-connection claim - 
that there be lay or medical evidence of an in-service 
disease or injury - the service medical records include a 
March 12, 1945, entry with a diagnosis of bronchitis chronic 
catarrhal.  The same entry noted mild acute catarrhal 
nasopharyngitis.  Other entries referred to influenza in 
March 1941, to acute nasopharyngitis in January 1943, and to 
infected tonsils in May 1943.  An October 1944 x-ray report 
noted bronchovascular markings diffusely heavy in the left 
base where the film suggested a prebronchial infiltration 
process, probably acute inflammatory in nature.  The 
enlistment examination showed a normal lung examination.  The 
separation examination in October 1945 showed a normal lung 
examination, a negative chest x-ray, a tonsillectomy in June 
1943, and a history of chronic intermittent pharyngitis of 
three years duration.  

The key question in this case is whether there is medical 
evidence linking the current bronchitis to the in-service 
findings.  Only two medical documents specifically address 
this question.  In an August 1998 statement, a private 
physician wrote that the appellant had been under his care 
for the previous seven or eight years and that he had a 
chronic bronchitis condition ever since his experiences in 
World War II.  This chronic bronchitis, the physician 
reported, gave the appellant a chronic cough that required 
antibiotic treatment four to five times per year.  As this 
opinion is based on history of the disorder provided to the 
physician by the appellant, this statement is not probative 
as to whether the claimed chronic bronchitis in service is 
related to the current bronchitis for it is unenhanced by any 
medical opinion from the physician.  See LeShore v. Brown, 8 
Vet. App. 406, 410 (1995) (recitation by a medical 
professional of a claimant's history is of limited probative 
weight).  However, the Board accepts that history in part: 
chronic bronchitis was noted in service and reported 
regularly for several years after service.  Thus some 
probative weight is assigned to this opinion.

A VA medical opinion in August 2004 is more significant, 
though it too is ultimately of limited probative value.  The 
examiner asserted the claims file was reviewed, and then 
highlighted a "C-file note" of February 1950 that "stated 
for in the absence of record of chronic bronchitis during 
service and a finding of bronchitis on several office exams 
after separation, service connection is now warranted for the 
treatment purpose for this alleged condition."  This comment 
is essentially a close paraphrase (with the exception of a 
significant typographical error) of a February 1950 rating 
decision:  "In the absence of records of chronic bronchitis 
during service, and of findings of bronchitis on several 
official examinations after separation, service-connection is 
not warranted for treatment purposes for this alleged 
condition."  As this is the only description by the examiner 
of the contents of the claims file, it appears the examiner 
only reviewed the previous adjudicatory actions, rather than 
the medical evidence of record.  From this, the examiner 
opined "it is difficult to determine at the present time the 
etiology of his previous chronic bronchitis.  There is no 
note o[f] chronic bronchitis during service.  So at the 
present time, the patient's chronic bronchitis from the 
service, the etiology is unknown."  

There are several problems with this opinion.  The examiner 
found no indication of chronic bronchitis during service.  
The service medical records, as discussed above, included a 
March 12, 1945, entry with a diagnosis of chronic catarrhal 
bronchitis.  Moreover, the opinion fails to discuss the VA 
and private medical records from 1947 to 1954 referring to a 
history of chronic bronchitis.  VA examinations in January 
1947, April 1947, August 1949, and January 1951 diagnosed 
chronic bronchitis by history, though there were normal 
evaluations of the respiratory system.  Statements of a 
private physician in May 1948 and January 1951 similarly 
discussed chronic bronchitis by history.  The VA medical 
opinion of August 2004 did not indicate this medical evidence 
was reviewed, nor did it reconcile this evidence with the 
conclusion that the etiology of the current bronchitis was 
undeterminable.  

In short, the VA opinion of August 2004 is based on 
inaccurate factual premises and thus lacks significant 
probative weight.  What remains is the in-service 
documentation from March 1945 of chronic bronchitis and the 
present diagnoses of chronic bronchitis.  With chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date are to be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  The 
record does not reveal any clear intercurrent causes.  The VA 
and private medical records from 1947 to 1954 revealed 
chronic bronchitis only by history, and the record exhibits a 
lengthy distance of time between these documents and the 
medical evidence of current chronic bronchitis beginning with 
the VA clinical records in November 1995.  Nonetheless, this 
break in the continuity of symptomatology does not frustrate 
the fact that the bronchitis noted currently and in service 
is of a chronic nature.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the evidence is in equipoise and permits service 
connection for chronic bronchitis.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

VA has a duty to notify the appellant of the information and 
evidence necessary to substantiate his claim and a duty to 
assist him in obtaining such information and evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
appellant, given the favorable nature of the Board's decision 
with regard to the issue on appeal.  No further assistance in 
developing the facts pertinent to the issues is required. 


ORDER

Service connection for bronchitis is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


